Citation Nr: 1548444	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  10-18 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for dementia.

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1955 to April 1959.

This appeal to the Board of Veterans Appeals (Board) arose from two rating decisions.

In April 2008, the RO in Manila, the Philippines, inter alia, denied service connection for dementia.  In August 2008, the Veteran filed a notice of disagreement (NOD) with respect to that issue.  The RO issued a statement of the case (SOC) in February 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2010.

In June 2009, the RO in Pittsburg, Pennsylvania, denied service connection for hypertension, and PTSD (also claimed as nightmares, night sweats, sleep disorder, antisocial behavior, violent temper/anger, auditory hallucinations, headaches, dizziness, and poor concentration), as well as denied entitlement to a TDIU.  In September 2009, the Veteran filed a NOD with respect to those issues.  The RO issued a SOC in February 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2010.

The Board notes that jurisdiction over the Veteran's claims was subsequently transferred to the RO in Portland, Oregon.

In June 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the Portland RO;  , Oregon; a transcript of that hearing is of record.

In August 2015, the Vice Chairman of the Board advanced this appeal on the Board's docket,  pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and  38 C.F.R. § 20.900(c) (2015).

As regards characterization of the appeal, the record reflects that, in addition to PTSD, the Veteran's treatment records indicate that he has been diagnosed with other acquired psychiatric disorders, to include an anxiety disorder; depressive disorder, not otherwise specified (NOS); and depression. As such, the Board has now characterized the appeal as to psychiatric impairment as encompassing the first and second  matters set forth on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems..

The Board's decision addressing the claims of entitlement to service connection for PTSD, for an acquired psychiatric disorder other than PTSD, and for hypertension is set forth below.  The claims of entitlement to service connection for dementia and  to a TDIU are addressed in the remand following the order; these matters are remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each  claim herein decided have been accomplished.

2.  Although the Veteran has been diagnosed with PTSD, he  did not engage in combat with the enemy, he has not alleged an in-service stressor related to fear or hostile military or terrorist activity, there are no service records or other credible evidence that corroborates the occurrence of the Veteran's alleged in-service stressors, and the record presents no basis for VA to make any further attempt to corroborate the occurrence of any such stressor(s).

3.  No psychiatric problems or diagnoses acquired psychiatric disorders other than PTSD-to include anxiety disorder; depressive disorder, NOS; and depression-was shown in service or for many years thereafter; there is no credible evidence of a continuity of psychiatric symptoms post-service; and  there is no competent,  probative evidence or opinion  even suggesting a medical relationship between any acquired psychiatric disorder other than PTSD diagnosed years after service and the Veteran's military service.

4.  Hypertension was not shown in service or for many years thereafter, and there is no competent, probative  evidence or opinion establishing a relationship between this disability and the Veteran's military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

2.   The criteria for service connection for an acquired psychiatric disorder other than PTSD are not met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

3.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

With respect to the claims  herein decided, in a February 2009 pre-rating letter, the AOJ provided notice to the Veteran regarding what information and evidence was needed to substantiate his claim for service connection for PTSD, an acquired psychiatric disorder, and hypertension.  This letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  In the February 2009 letter, the AOJ also requested that the Veteran submit any pertinent evidence in his possession (consistent with Pelegrini), and provided him with general information pertaining to VA's assignment of disability rating and effective dates, as well as the type of evidence that impacts those determinations (consistent with Dingess/Hartman).  

Specifically as  regards the PTSD claim, that the February 2009 pre-rating letter also informed the Veteran of the information he needed to submit so that the AOJ could attempt to verify his alleged stressors, including the need to limit the date of the event to a sixty-day period.  Additionally, in the February 2010 SOC, the Veteran was informed that he could submit evidence from other sources, including statements from family members or fellow service members.  Thereafter, the AOJ readjudicated the Veteran's claims in a January 2013 supplemental statement of the case (SSOC).  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant record pertinent to the matters herein decision.  Pertinent medical evidence associated with the claims file consists of Veteran's service treatment records (STRs), private treatment records, VA treatment records, and Social Security Administration (SSA) records.  Also of record and considered in connection with the appeal is the transcript of the June 2015 Board hearing, along with various written statements provided by the Veteran and his representative.  The Board finds that no additional AOJ action to further development the record in connection with any matter herein decided, prior to appellate consideration, is required.  

The Board notes that the Veteran indicated that he received psychiatric treatment from Sherman Oaks Hospital in Sherman Oaks, California.  The record indicates that the AOJ attempted to obtain those records; however, in May 2009, the hospital responded that those records were not available.

With regard to the Veteran's alleged in-service stressors, as will be discussed below, the Board finds that the AOJ has fulfilled the duty to assist by attempting to verify  the Veteran's alleged stressors.  


The Board acknowledges that the Veteran has not been afforded a VA examination nor has a medical opinion otherwise been obtained in connection with his claims for service connection herein decided.  However, as discussed in more detail below, no such examination or opinion is required in connection with any of these claims.  

As for the June 2015 Board hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or VLJ, who chairs a hearing, fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  In this case, the Board finds that, consistent with Bryant, there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

During the Board hearing, the undersigned identified the issues on appeal, to include the matters herein decided.  Also, information was solicited regarding the Veteran's current symptoms, his in-service experiences, and the existence of  any outstanding medical records or opinions.  Additionally, the undersigned specifically inquired as to whether the Veteran had any additional information or evidence in order to verify his in-service stressors.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was harmless, as nothing during the hearing gave rise to the possibility that there was any existing, outstanding evidence pertinent to any claim herein decided that had not been obtained.  The Board further notes that neither the Veteran nor his representative has challenged the adequacy of the Board hearing 

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate these  claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any  claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at  543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may be presumed, for certain chronic diseases, such as a psychosis or hypertension, which develop to a compensable degree within a prescribed period after discharge from service, although there is no evidence of such disease during service.  This presumption is rebuttable by probative evidence to the contrary.   38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.   38 C.F.R. § 3.307(c).

The United States Court of Appeals for the Federal Circuit had  clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology, alone (in lieu of a medical nexus opinion) is limited to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Both psychosis and hypertension are listed as chronic diseases under 38 C.F.R. § 3.309(a).

A.  PTSD

After a full review of the record, including the medical evidence and lay statements by the Veteran, the Board finds that service connection for PTSD is not warranted.

No psychiatric complaints, findings, or diagnoses were documented in service.  The Veteran's March 1959 discharge examination report reflects that the Veteran was psychiatrically normal.

The Veteran alleges that he suffers from PTSD as a result of two stressors that occurred in service.  The first stressor involved witnessing a fellow service member commit suicide in February 1957 while he was stationed at Hickam Air Force Base in Honolulu, Hawaii.  See Statement in Support of Claim for PTSD, April 2009.  The second stressor involved witnessing a pilot killed after he ejected from a plane that was upside down and only forty feet off the runway while he was stationed at the Naval Air Station at Point Mugu, California, in the summer of 1968.  He states that he was instructed to clean the scene, including washing the blood and collecting the pilot's remains.  Id.

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV)); in certain circumstances, credible supporting evidence that the claimed in-service stressor occurred; and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  [Parenthetically, the Board notes that the DSM-IV has been recently updated with a Fifth Edition (DSM-5).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with the DSM-5.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014.  Since the Veteran's claim was received prior to that date, the DSM-IV is applicable.]

At the outset, the Board notes that the Veteran's VA and private treatment records indicate that he has been diagnosed with PTSD.  The Veteran submitted private treatment records reflecting a diagnosis of PTSD in accordance with DSM-IV.  See Letter from Dr. S.M., April 2009; Letter from J.D.M., M.A., April 2009.  Furthermore, while the Veteran's VA treatment records also reflect a diagnosis of PTSD, the Board notes that those diagnoses were made by nurse practitioners, not a VA psychiatrist or psychologist, and was based off the Veteran's subjective medical history.  See VA Mental Health Initial Evaluation Note, September 2010.  Nonetheless, the Board finds that the claim for service connection for PTSD must fail because another essential criterion for establishing service connection for PTSD-credible evidence that a claimed in-service non-combat stressor actually occurred-has not been met.

The evidence needed to establish the occurrence of a claimed in-service stressor is typically dependent upon whether the Veteran engaged in combat with the enemy, as well as whether the claimed in-service stressor is related to such combat; or, if not, whether there is objective evidence to verify the occurrence of the claimed stressor.  See 38 C.F.R. § 3.304(f) ; Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996); see also 38 U.S.C.A. 1154(b) (West 2014).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of in-service stressors involving "fear of hostile military or terrorist activity."  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).

However, the amended regulatory provisions are inapplicable as the Veteran's claimed stressors do not involve fear of hostile military or terrorist activity.  In Hall v. Shinseki, the United States Court of Appeals for the Federal Circuit held that 38 C.F.R. § 3.304(f)(3) applies "only if a veteran's claims in-service stressor related to an even or circumstance that a veteran experienced, witnesses, or was confronted with and that was perpetrated by a member or an enemy or by a terrors."  717 F.3d 1369, 1372 (Fed. Cir. 2013).  Also, as the Veteran has not alleged, and the evidence does not suggest, that he engaged in combat with the enemy, or that his alleged stressor was combat-related or involved fear of hostile enemy activity, he cannot establish the occurrence of the events on the basis of his assertions alone; rather credible evidence corroborating the occurrence of his claim in-service stressor is required.

VA's Adjudication Procedure Manual M21-1MR ("M21-1MR"), Part III.iv.4.H.29.d. provides that credible supporting evidence that an in-service stressor actually occurred includes not only evidence that specifically documents a veteran's personal participation in the event, but evidence that indicates the veteran served in the immediate area and at the particular time in which the stressful event is alleged to have occurred, and supports the description of the event.  See also M21- 1MR, Part III.iv.4.H.29.e (discussing evidentiary requirements to show a "claimant's personal participation" and "the veteran's personal exposure to the event"). 

In his April 2009 Statement in Support of Claim for PTSD (VA Form 21-0781), the Veteran detailed his  two alleged in-service stressors discussed above.  He stated that his best friend committed suicide while he was stationed as Hickam Air Force Base in Honolulu, Hawaii in February 1957.  He stated that he was the first person to discover the body, and that he was horrified by the sight.  He stated that he continued to experience symptoms associated with the scene, including having nightmares of the blood and brain matter.  He also stated that, while stationed at the Naval Air Station at Point Mugu, California, in the summer of 1968, he witnessed a pilot eject himself from an airplane that had just taken off.  The Veteran stated that the plane was only forty feet off the ground and was upside down, so the pilot was ejected into the runway.  The Veteran stated that he was instructed to clean the pilot's body off of the runway with a firehose.

The Veteran's military personnel records confirm that the Veteran was stationed at Hickam Air Force Base from September 1955 to March 1957, and at Point Mugu from March 1957 to April 1959.

In February 2009, the Veteran was asked to provide specific information so that the AOJ could attempt to independently verify  his alleged in-service  stressors.  In March 2009, the AOJ made a formal finding that the information provided by the Veteran was insufficient for the purposes of forwarding the Veteran's claim to the U.S. Army and Joint Services Records Research Center (JSRRC) for a meaningful search for stressor verification.  In April 2009, the Veteran submitted a Statement in Support of Claim for PTSD (VA Form 21-0781), discussing his alleged in-service stressors.  In February 2010, the AOJ again stated that the information provided by the Veteran was the same information provided by the Veteran when he initially filed his claim and was thus insufficient to submit to the JSRRC.

In April 2011, the AOJ issued a deferred rating decision, finding that further research should be conducted  to attempt verify the Veteran's alleged stressors.  In February 2012, the AOJ issued a detailed formal finding of a lack of information required to corroborate the claimed stressors.  In the  formal finding, the AOJ stated that the information provided was insufficient to send to JSRRC or the National Archives and Records Administration.  The memorandum indicated  that the Veteran's stressors could not be verified because it was impossible to verify whether the Veteran witnessed his fellow service member commit suicide or whether he witnessed the plane crash or that he was order to clean the crash site.  The Board notes, however, that corroboration of a stressor does not require that there be corroboration of every detail of the claimed stressor, to include the Veteran's own personal participation.   See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).   Nevertheless, the memorandum detailed the alleged stressors, as well as the information provided by the Veteran, including the approximate dates of the events.  With regard to the suicide, it was noted that the Naval Criminal Investigative Service maintained records for only 25 years, and that alleged suicide occurred over fifty years ago (February 1957).  Furthermore, the memorandum highlighted the fact the Veteran had not provided the first name or service number of the individual so it was unable to verify the claim. Notably,  the AOJ obtained a casualty list in April 2011 detailing all members of the armed forces who had died since 1950 with the last name of the service member who allegedly committed suicide.  Review of the list reveals that no service member with the last name provided by the Veteran died on active duty during any point of the Veteran's service.  

With regard to the second stressor, the memorandum indicated that the Veteran failed to provide a 60-day window as requested so that the AOJ could submit a request to the JSRRC to research the incident.  Instead, the Veteran merely stated that the even occurred in the summer of 1958.  Furthermore, the AOJ noted that the Naval Aviation Safety Center would be unable to verify the alleged stressor as their records did not go back to the date the Veteran alleges the event occurred.  The AOJ concluded that as there appeared to be no further sources of information available, no further research could be attempted.

The Board has reviewed the claims file and finds that it does not reveal additional information  providing a basis for VA to make any further attempt to corroborate the occurrence of any claimed in-service stressor(s).    In this regard, the Veteran has not provided the specific information requested in the February 2009 letter or the February 2010 SOC, or any corroborating evidence such as a statement from a fellow soldier.  With regard to the alleged suicide witnessed by the Veteran, the Board again notes that none of the deaths noted on the April 2010 list of service members who had died in service coincided with any of the Veteran's period of active duty service.  Furthermore, there is nothing in the Veteran's service treatment records that would indicate that either incident occurred.  With regard to the alleged incident involving the pilot, the Board notes that, although the AOJ requested that the Veteran provide a specific two-month time frame for the incident, he has not done so.  Instead, in an October 2008 statement, the Veteran stated that the accident occurred in the summer of 1958.  Finally, although, during the Board hearing, the Veteran was asked whether he had any additional evidence to corroborate his in-service stressors, the Veteran stated that he did not.  .

In sum, there is no evidence corroborating the Veteran's alleged stressor of his friend's suicide in service, and there is no evidence of the alleged accident involving the death of the pilot.  While verification of a stressor does not require that there be corroboration of every detail of the claimed stressor ( see Suozzi, supra.),  none of the alleged deatails of the Veteran's claim stressors have been corroborated.  Although the Veteran has been given the opportunity to provide additional information so that his alleged stressors could be verified, he has not done so.  In this regard, the Board noted that the duty to assist is not a "one way street," and that when, as in the instant case with respect to providing specific stressor information, it is the Veteran that has the "information that is essential in obtaining the putative evidence," the Veteran cannot "passively wait" for the assistance of the VA.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Moreover, on these facts, VA is not required to obtain a medical examination or opinion to address his PTSD.  VA will provide a medical examination or obtain a medical opinion if the evidence indicates that the existence of a current disability or persistent or current symptoms of a disability that may be associated with an event, injury, or disease in service-or, as appropriate, a service-connected disability-but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In support of his claim, the Veteran submitted a letter in April 2009 from his private psychiatrist which stated that the Veteran suffered from PTSD as a result of his alleged in-service stressors.  However, as there is no credible supporting evidence that a claim in-service stressor actually occurred-an essential criterion for establishing service connection for PTSD-the Veteran cannot meet the requirements of 38 C.F.R. § 3.304(f).  Hence, there is no basis to further develop the claim, to include obtaining a medical opinion.

For all the foregoing reasons, the claim for service connection for PTSD must be denied.  In reaching this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


B.  Acquired Psychiatric Disorder Other Than PTSD

After a full review of the record, including the medical evidence and lay statements by the Veteran, the Board finds that service connection for an acquired psychiatric disorder other than PTSD is not warranted.

As noted above, no psychiatric complaints, findings, or diagnoses were documented in service.  The Veteran's March 1959 discharge examination report reflects that he was psychiatrically normal.  

The Veteran's post-service treatment records reflect treatment for psychiatric problems other than PTSD, to include anxiety disorder; depressive disorder, NOS; and depression.  A December 2007 private treatment record reflects a diagnosis of an anxiety disorder.  A July 2010 VA treatment record indicates that the Veteran complained of depression and suicidal thoughts chronically.  He stated that he experienced nightmares nearly every night.  The Veteran then described his alleged in-service incidents including his friend committing suicide and the death of the pilot.

While the record indicates that the Veteran has been diagnosed with acquired psychiatric disorders other than PTSD, the record fails to establish by competent, credible, and probative evidence that any such disability is related to service.

As indicated, there is nothing in the service treatment records or the Veteran's discharge examination to support a finding of a psychiatric disorder in service.  Moreover, the first actual documented diagnoses of an acquired psychiatric disorder other than PTSD-anxiety disorder-does not appear in the medical evidence until December 2007, approximately 48 years after the Veteran's discharge from service.  The Board notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxon v. Gober, 230 F,3d 1330, 1333 (Fed. Cir. 2000).

While the Veteran has alleged the he experienced psychiatric symptoms in service and that they have continued to the present, see Statement in Support of Claim, October 2008, the Board finds these statements are not credible.  Initially, the Board observes that in his March 1959 discharge examination report does not reflect any complaints of any psychiatric disorder.  Furthermore, the Veteran's post-service treatment records do not reflect psychiatric treatment for more than 48 years, and it would be reasonable to assume that if the Veteran had been having continuing problems since service, he would have reported it during the course of seeking treatment.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purposes of treatment).  However, in his October 2008 claim, the Veteran indicated that he did not start receiving psychiatric treatment until December 2007.  
As there is no medical evidence demonstrating that the Veteran's acquired psychiatric disorder onset within one year from his discharge, and because of the lack of credible evidence regarding symptoms during and a continuity of symptomatology following service, the Board finds that there is no basis upon which to grant service connection for an acquired psychiatric disorder on a presumptive basis.  See 38 C.F.R. §§ 3.303, 3.307, 3.309(a).

Furthermore, the Board notes that none of the medical evidence of record includes any competent and credible medical comment or opinion which demonstrates that a currently diagnosed psychiatric disorder other than PTSD had its onset in or is otherwise medically related to the Veteran's service.  The VA and private treatment records are either silent as to the etiology of the Veteran's acquired psychiatric disorder other than PTSD, or merely document the Veteran's contention that his psychiatric disorder is associated with his alleged in-service stressors.  See, e.g., VA Mental Health Initial Evaluation Note, September 2010.  Hence, such notations, in and of themselves, do not constitute actual medical opinion evidence on the question of etiology.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

Additionally, neither the Veteran nor his representative has presented or identified any competent, probative evidence or opinion relating any acquired psychiatric disorder other than PTSD to his military service.  Furthermore, on these facts, VA is not required to arrange for the Veteran to undergo VA examination or to otherwise obtain a medical opinion in this regard.    

As noted above, VA will provide a medical examination or obtain a medical opinion if the evidence indicates that the existence of a current disability or persistent or current symptoms of a disability that may be associated with an event, injury, or disease in service-or, as appropriate, a service-connected disability-but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, supra.  

With regard to the Veteran's claim for service connection for an acquired psychiatric disorder other than PTSD, although private and VA treatment records have attributed the Veteran's acquired psychiatric disorders other than as being related to his claimed in-service stressors, see Letter from Dr. S.M., March 2009; VA Treatment Note, July 2010, these opinions carry no weight as they are based on facts that have not been verified.  In light of the finding that no in-service incurrence has been shown, the requirements of McLendon have not been met and a medical nexus opinion is not required in this case. 

The Board point out that, in the absence of credible evidence of in-service psychiatric symptomatology, as alleged, a remand of this claim for an examination or other otherwise obtain an opinion as to the etiology of any currently diagnosed acquired psychiatric disorder other than PTSD would, in essence, place the examining physician in the role of a fact finder, which the Board's responsibility.  In other words, any medical opinion which provided a nexus between the Veteran's psychiatric disorder other than PTSD and his service would necessarily be based solely on the Veteran's currently uncorroborated assertions regarding what occurred in service that was advanced in support of his claim.  However, a medical opinion premised on an unsubstantiated account of a claimant has no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised on an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have previously rejected).

Simply stated, arranging for the Veteran's to undergo a VA examination or obtaining a medical opinion under the circumstances here presented would be a useless act.  The duty to assist is not invoked where "no reasonable possibility exists that such would aid in substantiating the claim."  See, e.g., Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); 38 U.S.C.A. § 5103(a)(2) (West 2014).  Therefore, VA has no obligation to obtain any medical opinion commenting upon the etiology of any psychiatric disorder other than PTSD.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83. 

As a final point, to whatever extent the Veteran asserts the existence of a medical  nexus between any diagnosed psychiatric disorder other than PTSD and service, such assertions provide no basis for allowance of the claim.  Although lay persons are competent to provide opinions on some medical issues  (see Kahana, v. Shinseki, 24 Vet. App. 428, 435 (2011)), the matter of medical etiology of a current psychiatric disorder is a matter within the providence of trained medical professional.  See Jones v. Brown, 7 Vet.App. 134, 137-38 (1994).  As the Veteran is not shown to be have the medical training and expertise to completely render an opinion on the matter at hand, his own lay assertions of medical nexus have no probative value.  See Jandreau,  492 F.3d at  1377 n.4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  Hence, his lay assertions have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for an acquired psychiatric disorder other than PTSD must be denied.  In reaching this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, , supra.


C.  Hypertension

After a full review of the record, including the medical evidence and lay statements by the Veteran, the Board finds that service connection for hypertension is not warranted.

The Veteran contends that his hypertension is a direct result of his military service.  Specifically, during his June 2015 hearing, the Veteran alleged that he developed hypertension as a result of exposure to toluene which was used to clean the inside of fuel tanks during service.  See June 2015 Hearing Transcript, Pg. 4.  Alternatively, the Veteran contends that he developed hypertension as result of his PTSD.  See Notice of Disagreement, November 2009.  However, as will be discussed in greater detail below, as service connection for an PTSD and service connection for an acquired psychiatric disorder other than PTSD are denied, secondary service connection cannot be granted.  38 C.F.R. § 3.310.

The Board notes that the requirement of a current disability is met.  Specifically, the Veteran VA treatment records document his diagnosis of and treatment for hypertension.  See Primary Care Outpatient Note, August 2010.

The report of the  Veteran's discharge examination reveals that the Veteran's vascular system was found to be normal.  His blood pressure was noted to be 124/50. 

In support of his contention that he was exposed to solvents during service, during his June 2015 hearing, the Veteran stated that, as an aircraft instruction mechanic, he was required to repair gasoline tanks and that he would spend thirty to forty hours a week inside fuel tanks.  In April 2010, The Veteran also submitted an article from the internet detailing the duties the of an aircraft instruction mechanic, including having to maintain fuel tanks and being exposed to hazardous material.  Finally, in March 2008, the Veteran submitted an article which noted that toluene, a clear, colorless liquid with a distinctive smell, was added to gasoline along with benzene and toluylene.  Based on the evidence submitted, the Board finds that exposure to toluene is consistent with his known circumstances of service.  38 U.S.C.A. § 5107(a).

Thus, the dispositive issue on appeal is whether the Veteran's hypertension is etiologically related to his military service.  The Board finds that the evidence of record does not contain any competent, credible, and persuasive evidence establishing, or even suggesting, a relationship between the Veteran's hypertension and his military service, including his exposure to toluene.

As noted above, cardiovascular-renal disease (including hypertension is listed as a "chronic" disease under 38 C.F.R. § 3.309(a).  However, the Board finds that presumptive service connection is not warranted.

The Veteran's service treatment records do not reflect the onset of hypertension in service.  There are six recorded blood pressure reading of  124/76 in June 1955 during his entrance examination, 114/70 in July 1955 after reporting for training, 142/78 in June 1958, 128/80 in November 1958, 120/70 in March 1959, and 124/50 during his March 1959 discharge examination.

For reference purposes, VA considers systolic pressure of 140 mm Hg or more, or diastolic pressure of 90 mm Hg or more, to be indicative of Stage 1 hypertension.  See Veteran Benefits Administration (VBA) Training Letter 00-07 (July 17, 2000) (citing to the Sixth Report of the Joint National Committee on Prevention, Detection, Evaluation, and Treatment of High Blood Pressure (1997)).  A diagnosis of hypertension requires two or more readings on at least 3 different days.  Id.  See also 38 C.F.R. § 4.104, DC 7107, Note (1).

Thus, despite the Veteran's blood pressure reading in June 1958, the Veteran did not have elevated readings on at least three different days.  Furthermore, the Veteran blood pressure readings in November 1958, and March 1959 reflect that his blood pressure had returned to normal, and his 1959 discharge examination noted no vascular problems.

Post-service treatment records reflect treatment for hypertension and note a history of hypertension, but they do not indicate the onset of hypertension.  The Board notes that the next blood pressure readings of record is noted in a record from 1978, nearly twenty years after service.  Specifically, in connection with his claim for service connection for a heart condition, which was denied by the Board in 1981, the Veteran submitted a private medical opinion, dated in April 1978, indicating that the Veteran's blood pressure was 135/80, still below the threshold set forth in VBA Training Letter 00-07.  There is no other medical evidence of record documenting treatment for hypertension until August 2010, when the Veteran received treatment from VA.  In addition, in his October 2008 claim, the Veteran stated that he did not received treatment for hypertension until June 2008.

Thus, the Board finds that presumptive service connection is not warranted for hypertension as there is no indication that hypertension was present to a compensable degree within one year of service discharge.  See 38 C.F.R. § 4.104, DC 7101 (providing for a 10 percent rating with diastolic pressure predominantly 100 or morel or systolic pressure predominantly 160 or morel or a history of diastolic pressure predominantly 100 or more requiring continuous medication for control).  Notably, both the Veteran's discharge examination reading and the reading taken two days after his discharge examination failed to meet the threshold set forth in VBA Training Letter 00-07, let alone the criteria under DC7101 for a compensable rating.  Moreover, the Veteran has not alleged that he was treated for or prescribed medication to control hypertension within one year of his discharge.

Additionally, the Board finds that the evidence of record fails to establish service connection on a direct basis as well.  Specifically, there is no competent evidence or opinion supporting the Veteran's contention that his currently diagnosed hypertension is in any way related to his military service, to include his exposure to toluene.  While the Veteran submitted an article documenting the health risks associated with exposure toluene, the Board notes that hypertension or high blood pressure were not identified in the article as a health risk of toluene.

The Veteran has not been afforded a VA examination to address his hypertension; however, the Board finds that one is not necessary based on the facts in this case.  As stated previously, VA will provide a medical examination or obtain a medical opinion if the evidence indicates that the existence of a current disability or persistent or current symptoms of a disability that may be associated with an event, injury, or disease in service-or, as appropriate, a service-connected disability-but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, supra.  

Besides the June 1958 reading, there is no indication in the Veteran's service treatment records that he suffered from hypertension or problems with high blood pressure while in service.  Furthermore, while his VA treatment records indicate that he is being treated for hypertension, aside from the Veteran's own assertions, there is no competent medical evidence of record that indicates a relationship between the Veteran current hypertension and any incident of service, including his exposure to toluene or other solvents used to clean fuel tanks.  However, to whatever extent the Veteran seeks to establish a connection between his hypertension and his military service, he is not competent to provide an opinion as to the etiology of hypertension.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons are not competent to diagnose cancer).  Thus, as there is no competent evidence indicating a relationship between the Veteran's military service and his currently diagnosed hypertension, the requirements of McLendon have not been met and a VA examination or medical nexus opinion is not required.

Finally, as for the Veteran's claim for service connection for hypertension on a secondary basis, the Board notes that, under 38 C.F.R. § 3.310(a), service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  That regulation also permits service connection for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Here, however, to whatever  extent the Veteran attributes his hypertension to his PTSD or other acquired psychiatric disorder, as service connection for PTSD and an acquired psychiatric disorder other than PTSD have not been established, there is no legal basis for the award of service connection for hypertension.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

For all the foregoing reasons, the Board finds that the claim for service connection for hypertension, both on a presumptive basis (as a chronic disease manifested to a compensable degree within one year of service discharge or by continuity of symptomatology) or on a direct basis (as being first manifested in service or caused by an event in service) must be denied.  In reaching this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra..


ORDER

Service connection for PTSD is denied.

Service connection for an acquired psychiatric disorder other than PTSD is denied.

Service connection for hypertension is denied.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claims remaining on appeal is warranted.

The Veteran claims entitlement to service connection for dementia.  Specifically, he alleges that, as a result of his exposure to toluene while performing his duties as an aircraft instruction mechanic, he developed dementia.  See June 2015 Hearing Transcript, Pg. 4.

In support of his claim, in March 2008 the Veteran submitted a number of articles discussing the effects of exposure to toluene, including the risk of dementia. In addition, the Veteran submitted a number of letters from his private physician, dated in December 2007, July 2008, and January 2010.  In the December 2007 letter, the Veteran's psychiatrist diagnosed the Veteran's with dementia.  However, the psychiatrist did not provide an opinion as to the etiology of the Veteran's or a rationale supporting that opinion.  

In the July 2008 private opinion, the Veteran's physician opined that if the Veteran was exposed to toxic fumes, the Veteran's military service "may likely have caused his existing dementia."  The examiner stated that excessive exposure to toluene inside a confined space for long periods of time could permanently damage the brain.

In January 2010 private opinion, the Veteran's psychiatrist stated that scientific data shows that exposure to toluene/benzine could cause brain damage, including dementia.  The private psychiatrist noted that the normal range of blood benzene level was zero to 17 mg/g creatinine.  The physiatrist noted that the Veteran's was 8.25 mg/g creatinine and opined that the Veteran's dementia was likely due to his exposure to his military service.

The Board finds that the private opinions of record are inadequate to resolve the Veteran's claim.  In this regard, the Board notes that a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  With regard to the December 2007 private opinion, the psychiatrist failed to provide any opinion or rationale as to the etiology of the Veteran's dementia.  In the July 2008 letter, the physician provided nothing more than generalized statements regarding the etiology of the Veteran's dementia, and its relationship to his military service.  Finally, the January 2010 is inadequate as it fails to provide an adequate rationale.  Specifically, while the psychiatrist relied on the Veteran's benzene level to support his conclusion, the Board notes that the 8.25 mg/g creatinine reading is within the normal limits described in the private opinion, and the psychiatrist failed to discuss how this reading supported his ultimate conclusion that the Veteran's dementia was related to his military service.

Furthermore, the Board notes that, with regard to the Internet information submitted by the Veteran purporting to link his dementia to exposure to toluene, these documents contain no information specific to this Veteran's dementia and, hence, are not probative of his claim.  See Wallin v. West, 11 Vet. App. 509, 514 (1998) (treatise evidence cannot simply provide speculative generic statements not relevant to the veteran's claim," but, "standing alone," must include "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion" (citing Sacks v. West, 11 Vet. App. 314, 317 (1998))); see also Stadin v. Brown, 8 Vet. App. 280, 284 (1995).

Therefore, the medical opinion and information supplied by the Veteran is inadequate to resolve the current claim.  

However, given the information provided-to include the private medical opinions and Internet articles which collectively indicate a possible relationship between the Veteran's dementia and his military service, including exposure to toluene-the Board finds that the requirements for obtaining a VA examination and medical opinion to resolve the claim for service connection are met.  See 38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(2015); McLendon v. Nicholson, 20 Vet. App. at 81 (2006).  The Board notes that the AOJ attempted to schedule the Veteran for an examination in October 2008, December 2008, and January 2009, but it does not appear that the examination was completed.

Hence, the AOJ should arrange for the Veteran to undergo VA examination, by an appropriate physician, to obtain medical opinion addressing the etiology of the Veteran's dementia.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

With respect to the Veteran's claim for a TDIU, although the Veteran indicated on his October 2008 VA-Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) that he was unemployable due to PTSD and hypertension (for which service connection was denied in the decision above), in his notice of disagreement, the Veteran also indicated that he was unemployable due to dementia.  See Notice of Disagreement, September 2009.

Because the Board is remanding the Veteran's claim for service connection for dementia for further development, and because any decision with respect to that claim may affect the Veteran's claim for a TDIU, this claim is inextricably intertwined with the claim for  service connection for dementia See Parker v. Brown, 7 Vet. App. (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the Veteran's claim for a TDIU should be considered following the adjudication of the claim for service connection for dementia, it follows that any Board action on the TDIU claim, at this juncture, would be premature.  Hence, this matter is being remanded, as well.

Prior to arranging for the Veteran to undergo VA examination, to ensure that the record is complete, and that all due process requirements are met, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the most recent VA treatment records associated with the Veteran's claims file are from the VA Medical Center (VAMC) in Portland, Oregon, dated up to February 23, 2011.  In addition, the record reflects that the Veteran also receives treatment at the VA Community Based Outpatient Clinic, in Salem, Oregon.  The most recent treatment records from that facility are dated to January 10, 2011.  On remand, the AOJ should obtain from each facility updated records of any relevant VA treatment of the Veteran.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims still pending, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1. Obtain any outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, particularly, from the Portland VAMC (dated since February 23, 2011), and from the VA Community Based Outpatient Clinic in Salem, Oregon (dated since January 10, 2011).  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims still on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, all private (non-VA) records diagnosis and/or treatment  of dementia that are not already associated with the claims file.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4. After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination for dementia , by an appropriate physician.
The entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated physician,  and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on consideration of all pertinent medical and lay evidence of record, the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's dementia had its onset during or is otherwise medically related to the Veteran's service, to include as due to exposure to toluene or other solvent used to clean fuel tanks in service.

In addressing the above, the examiner must consider an discuss all pertinent in and post-service medical and other objective evidence of record (to include private medical opinions and the results of Internet research) as well as all lay evidence-to include the Veteran's assertions as to the nature, onset, and continuity of related symptoms.  If the Veteran's assertions are discounted, the physician should clearly so state, and explain why. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim for service connection for dementia and the claim for a TDIU in light of pertinent evidence (to particularly include all evidence added to the claims file since the last adjudication of the claim) and legal authority.

8.  If any  benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied. The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


